Citation Nr: 1516403	
Decision Date: 04/16/15    Archive Date: 04/24/15

DOCKET NO.  13-13 782	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss. 

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Illinois Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

Veteran

ATTORNEY FOR THE BOARD

N. DiPadova, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1968 to August 1971. 

These matters are before the Board of Veterans' Appeals (Board) on appeal from a January 2010 rating decision of the RO in Albuquerque, New Mexico.  The Veteran's claims file is now in the jurisdiction of the Chicago, Illinois RO.

The Veteran testified before the undersigned at a September 2014 Travel Board hearing.  A transcript of the hearing is of record. 


FINDINGS OF FACT

1.  In hearing testimony at the Veteran's September 2014 Travel Board hearing, prior to promulgation of a decision by the Board, the Veteran withdrew his appeal seeking service connection for bilateral hearing loss. 

2.  The Veteran's tinnitus was incurred in service.


CONCLUSIONS OF LAW

1. The criteria for withdrawal of the Veteran's Substantive Appeal regarding service connection for bilateral hearing loss have been met. 38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. §§ 20.204 (2014).
 


2. The criteria for service connection for tinnitus have been met. 38 U.S.C.A. 
§§ 1101, 1110, 1112, 1113, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Notice and Assistance

The Board finds that VA has substantially satisfied the duties to notify and assist.  See 38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159.  To the extent that there may be any deficiency of notice or assistance, there is no prejudice to the Veteran in proceeding with adjudication of the claim for entitlement to service connection for tinnitus given the favorable nature of the Board's decision. For the claim of entitlement to service connection for bilateral hearing loss, the Veteran has expressed intent to withdraw his appeal. Therefore, further discussion of the impact of the VA's duties to notify and assist is not necessary. 

II.  Withdrawn Appeal

The Veteran stated on the record at the September 2014 Board hearing that he wanted to withdraw his appeal as to service connection for bilateral hearing loss.  Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal which fails to allege a specific error of fact or law in the determination being appealed.  A Substantive Appeal may be withdrawn in writing or at a Board hearing at any time before the Board promulgates a decision.  38 C.F.R. § 20.204.  The Veteran has properly withdrawn his appeal seeking service connection for bilateral hearing loss.  Therefore, there remains no allegation of errors of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review this issue and it is dismissed.  




II.  Service Connection

The Veteran is seeking entitlement to service connection for tinnitus, which he attributes to acoustic trauma coincident to his active military service, including in-service exposure to loud gunfire while performing his duties as a radar technician and operator.

Service connection may be established for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1110; 38 C.F.R. 
§ 3.303.  A disorder may be service connected if the evidence of record shows that the Veteran currently has a disorder that was chronic in service or, for certain chronic diseases detailed in 38 C.F.R. § 3.309(a), that was seen in service with continuity of symptomatology demonstrated thereafter.  38 C.F.R. § 3.303(b); see Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013) (holding that the continuity of symptomatology provisions of 38 C.F.R. § 3.303(b) only apply to a chronic disease listed in § 3.309(a)). Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. § 3.303(d). 

In order to establish service connection for a claimed disorder, the following must be shown: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  The determination as to whether these requirements are met is based on an analysis of all the evidence of record and the evaluation of its credibility and probative value.  Baldwin v. West, 
13 Vet. App. 1 (1999); 38 C.F.R. § 3.303(a). 

In each case where service connection for any disability is being sought, due consideration shall be given to the places, types, and circumstances of such Veteran's service as shown by such Veteran's service record, the official history of each organization in which such Veteran served, such Veteran's medical records, and all pertinent medical and lay evidence.  38 U.S.C.A. § 1154(a).

Where a Veteran served 90 days or more during a period of war or during peacetime service after December 31, 1946, and an organic disease of the nervous system, as a chronic disease, becomes manifest to a degree of 10 percent or more within one year from the date of termination of such service, such disease shall be presumed to have been incurred in or aggravated by service, even though there is no evidence of such disease during the period of service.  This presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309(a).  If a condition listed as a chronic disease in 
§ 3.309(a) is noted during service, but is either shown not to be chronic or the diagnosis could be legitimately questioned, then a showing of continuity of related symptomatology after discharge is required to support the claim.  38 C.F.R. § 3.303(b); Walker, 708 F.3d at 1336.

Where there is evidence of noise exposure during active service, tinnitus is considered a chronic disease under 38 C.F.R. § 3.309(a) as "[o]ther organic diseases of the nervous system." Fountain v. McDonald, No. 13-0540, 2015 WL 510609 (Feb. 9, 2015).

In December 2009 and February 2013, the Veteran underwent VA examinations for tinnitus.  Based on the Veteran's reported history of ringing in his ears, the VA examiners provided a diagnosis of tinnitus.  Tinnitus is a condition capable of lay observation and the Veteran's statements about experiencing tinnitus are both competent and credible.  Charles v. Principi, 16 Vet. App. 370, 374 (2002).  Therefore, the record reflects the Veteran has a current disability of tinnitus.  

The Veteran's service treatment records are completely silent for any complaints, treatment, or a diagnosis of tinnitus.  Nevertheless, the Veteran testified during the September 2014 Board hearing that he had tinnitus during service, and persistently thereafter.  See Hearing Tr. p. 8-10.  In his testimony, the Veteran stated that he worked in an artillery unit as a radar technician and operator and was under frequent attack.  See id. p. 3.  On one occasion, the Veteran was exposed to firing while under attack and sought attention from the medic on duty for his ears.  See id. p. 6.  The Veteran stated his ear was bleeding and that the medic told the Veteran that there was a small rupture in his eardrum.  See id. p. 7.  
The Veteran's DD Form 214 shows that his military occupational specialty was weapons radar repairman in the United States Army and that he received medals for sharpshooting and marksmanship.  He also served in Vietnam from May 1969 through December 1970.  

The Board finds the Veteran's statements regarding the noise exposure he experienced during service and the in-service incident when he first noticed ringing in his ears to be both competent and credible evidence.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  The Veteran is competent to report about what happened to him during service.  The Board finds his statements to be credible as they are consistent with the places, types, and circumstances of his service as reflected by his DD Form 214.  The Board also finds his statements regarding continuity of symptomatology of ringing in his ears after service to be competent and credible.  The Board places great weight of probative value on the Veteran's statements regarding the onset and continuity of symptomatology of tinnitus. 

The Board acknowledges that the record includes negative nexus opinions from VA examiners dated December 2009 and February 2013.  However, the Board notes that the examiners did not consider the Veteran's lay statements regarding the onset of and continuity of the Veteran's tinnitus.  See Nieves-Rodriguez v. Peake, 
22 Vet. App. 295 (2008).  Thus, the VA examiner's opinions regarding the Veteran's tinnitus are of limited probative value.

After review of the evidence, the Board finds that the evidence is at least in equipoise as to whether the Veteran's tinnitus is related to his service.  Affording the Veteran the benefit of the doubt, service connection for tinnitus is granted.  See 38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).







ORDER

Service connection for bilateral hearing loss is dismissed.

Service connection for tinnitus is granted.



____________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


